DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The present application is a Continuation of US Serial # 16/371,514 which has since granted as U.S. Patent No. 10,841,589.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 5, 6, 7, 8; 9, 13, 14, 15, 16; and 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims  1, 4, 5, 6, 7; 8, 12, 12, 16, 16; and 1 of prior U.S. Patent No. 10,841,589 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 4; 10, 11, 12; and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 8; and 1 of U.S. Patent No. 10,841,589 B2 in view of Oh (US 2017/0085909). 
Claim 2
	In regards to claim 2, patent claim 1 does not disclose that the obtaining the motion vector of the current image block according to the first motion vector prediction value, the second motion vector prediction value and the motion vector difference, comprises:
adding the motion vector difference to the first motion vector prediction value to obtain the first motion vector value; and
adding the motion vector difference to the second motion vector prediction value to obtain the second motion vector value.

querying a candidate predicted motion information list based on the index to obtain candidate predicted motion information, wherein the candidate predicted motion information comprises motion information of an adjacent block of the current image block in the time domain or a space domain, wherein the candidate predicted motion information is used as the predicted motion information comprising one or more motion vector prediction values {See Fig. 7, S340 construct motion vector candidate list which is also discussed in paragraphs [0144]-[0147] and includes spatial (space domain) and temporal (time domain) vector candidates of adjacent blocks.  These candidates are then used as the predicted motion information (motion vector predictor) in step S350.  As to “based on the index, see paragraph [0149]};
obtaining one or more motion vector differences from the bitstream, wherein each motion vector difference is a difference between a motion vector of the current image block and a motion vector of the adjacent block {see paragraphs [0050], [0129], [0151]}.
Oh also teaches adding the motion vector difference to the first motion vector prediction value to obtain the first motion vector value; and adding the motion vector difference to the second motion vector prediction value to obtain the second motion vector value {see paragraph [0072] where the motion vector predictor (motion vector prediction value) and the motion vector difference are added to generate a motion vector of the current prediction unit (actual motion vector of current block.}

Claim 3
	In regards to claim 3, patent claim 1 does not disclose that the obtaining the motion vector of the current image block according to the first motion vector prediction value, the second motion vector prediction value and the motion vector difference, comprises:
adding the motion vector difference to the first motion vector prediction value to obtain the first motion vector value; and 
obtaining the second motion vector value according to the motion vector difference.
Oh also teaches adding the motion vector difference to the first motion vector prediction value to obtain the first motion vector value; and obtaining the second motion vector value according to the motion vector difference. {see paragraph [0072] where the motion vector predictor (motion vector prediction value) and the motion vector difference are added to generate a motion vector of the current prediction unit (actual motion vector of current block.}

obtaining the second motion vector value according to the motion vector difference as taught by Oh because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 4
	In regards to claim 4, patent claim 1 does not disclose that the obtaining the motion vector of the current image block according to the first motion vector prediction value, the second motion vector prediction value and the motion vector difference, comprises:
adding the motion vector difference to one of the first motion vector prediction value and the second motion vector prediction value, based on the correspondence between the motion vector difference and one of the first motion vector prediction value and the second motion vector prediction value; and 
obtaining the motion vector of the current image block according to the result of the adding process.
Oh also teaches adding the motion vector difference to one of the first motion vector prediction value and the second motion vector prediction value, based on the correspondence between the motion vector difference and one of the first motion vector prediction value and the second motion vector prediction value; and obtaining the motion vector of the current image block according to the result of the adding process

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified patent claim 1 to include adding the motion vector difference to one of the first motion vector prediction value and the second motion vector prediction value, based on the correspondence between the motion vector difference and one of the first motion vector prediction value and the second motion vector prediction value; and obtaining the motion vector of the current image block according to the result of the adding process as taught by Oh because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 10-12 and 18-20
The rejection of claims 2-4 above applies mutatis mutandis to the corresponding limitations of claims 10-12, respectively and also to 18-20, respectively due to the parallel claim language.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486